        Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CHRISTOPHER MEYER,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-0973L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On November 4, 2015, plaintiff, then twenty-seven years old, filed an application for

supplemental security income, alleging disability beginning November 1, 2013. (Administrative

Transcript, Dkt. #7 at 13). His application was initially denied. Plaintiff requested a hearing,

which was held September 25, 2018 before Administrative Law Judge (“ALJ”) Stephen

Cordovani. The ALJ issued an unfavorable decision on October 3, 2018. (Dkt. #7 at 13-23).

That decision became the final decision of the Commissioner when the Appeals Council denied

review on May 30, 2019. (Dkt. #7 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #10), and

the Commissioner has cross moved (Dkt. #15) for judgment on the pleadings, pursuant to Fed. R.
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 2 of 10




Civ. Proc. 12(c).    For the reasons set forth below, the plaintiff’s motion is denied, the

Commissioner’s cross motion is granted, and the decision appealed-from is affirmed.

                                         DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period,

primarily comprised of mental health treatment records for major depressive disorder (severe,

without psychotic features), generalized anxiety disorder with panic attacks, bipolar disorder, and

asthma, which the ALJ concluded together constituted a severe impairment not meeting or

equaling a listed impairment. (Dkt. #7 at 15). Applying the special technique for mental

impairments, the ALJ found that plaintiff has moderate limitations in understanding, remembering,

and applying information; moderate limitations in interacting with others; marked limitations in

concentration, persistence and pace; and moderate limitations in adapting and managing himself.

(Dkt. #7 at 17).

       Upon review of the record, the ALJ found that plaintiff has the residual functional capacity

(“RFC”) to perform work at all exertional levels, with the following limitations: should avoid

concentrated exposure to fumes, odors, dusts, gases, poor ventilation, and other respiratory

irritants. Plaintiff can understand, remember and carry out simple and repetitive instructions and

tasks. He can work in a low stress work environment (involving simple and repetitive work), with


                                                2
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 3 of 10




no supervisory duties, no independent decision-making, no strict production quotas, and only

minimal changes in work routines and processes. He can no more than occasionally interact with

supervisors and coworkers, cannot perform tandem or teamwork, and can have no more than

incidental interaction with the public. (Dkt. #7 at 18).

        At the hearing, the ALJ asked vocational expert Dawn Blythe whether there were positions

in the economy that a hypothetical individual with this RFC could perform. Ms. Blythe testified

that such an individual could perform the representative unskilled positions of photocopy machine

operator, kitchen helper, and store laborer. (Dkt. #7 at 22, 65-66).

   I.      The Medical Opinions of Record

        The ALJ considered three medical opinions of record: that of plaintiff’s treating

psychiatrist, Dr. Jeffrey Kashin, consultative examining psychologist Dr. Janine Ippolito, and

non-examining state agency consultant, Dr. Bruno. Plaintiff argues that the ALJ failed to properly

evaluate these opinions, or to give due consideration to the treating physician rule.

        In general, the opinion of a claimant’s treating physician as to the nature and severity of

his impairments is entitled to “‘controlling weight’ so long as it ‘is well-supported . . . and is not

inconsistent with the other substantial evidence in the case record.’” Gough v. Saul, 2020 U.S.

App. LEXIS 949 at *2-*3 (2d Cir. 2020) (unpublished opinion) (quoting Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008)).        Conflicting opinions by other medical experts, including

consulting physicians, “may constitute such [substantial] evidence,” Mongeur v. Heckler, 722 F.2d

1033, 1039 (2d Cir. 1983). However, the Second Circuit has “cautioned that ALJs should not rely

heavily on the findings of consultative physicians after a single examination,” Estrella v. Berryhill,

925 F.3d 90, 98 (2d Cir. 2019) (quoting Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013)),

particularly in the mental health context, where “a one-time snapshot of a claimant’s status may


                                                  3
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 4 of 10




not be indicative of [his or] her longitudinal mental health.” Estrella, 925 F.3d 90 at 98. In

determining whether to accord controlling weight to the opinion of a treating physician, factors to

be considered by the ALJ include: (1) the nature and extent of the treatment relationship; (2) the

evidence in support of the treating physician’s opinion; (3) the consistency of the opinion with the

record as a whole; and (4) whether the opinion is from a specialist. 20 C.F.R. § 404.1527(c).

       Further, the ALJ must articulate his reasons for assigning the weight he gives to a treating

physician’s opinion. See Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000); Snell v. Apfel, 177

F.3d 128, 133 (2d Cir. 1999). An ALJ’s failure to apply the treating physician rule factors and

give good reasons for declining to grant controlling weight is reversible error. Id., 177 F.3d 128

at 134. “If, however, ‘a searching review of the record’ assures [the Court] that the substance of

the treating physician rule was not traversed,’” and the record otherwise provides “good reasons”

for the weight given to the treating physician’s opinion, affirmance may be appropriate. Estrella,

925 F.3d 90 at 96 (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

       Dr. Kashin, a psychiatrist, began seeing plaintiff in or around December 2015 (Dk. #7 at

460), and rendered two opinions concerning plaintiff’s mental RFC. On December 21, 2017, Dr.

Kashin stated that plaintiff “continues to struggle significantly with managing anger and frustration

and struggles with acting appropriately in social settings.” He found that plaintiff had “marked”

limitations in understanding, remembering and applying information, and in maintaining

concentration, persistence and pace. He identified “extreme” limitations in the areas of social

interaction and managing oneself. In assessing plaintiff’s work-related mental functioning in 25

specific areas, Dr. Kashin indicated “extreme” limitations in 11 areas of functioning (including

sustaining a routine, completing a workday, dealing with normal work stress, interacting

appropriately with others), “marked” limitations in 9 areas (including maintaining attendance,


                                                 4
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 5 of 10




understanding detailed instructions, and adhering to basic standards of neatness), and “moderate”

limitations in the remaining 5 areas (including using public transportation and carrying out simple

instructions), suggesting that there was not a single work-related mental function in which plaintiff

had less than moderate limitations. Dr. Kashin further opined that plaintiff’s symptoms would

cause him to miss more than four days of work per month. (Dkt. #7 at 460-65).

       On September 18, 2018, Dr. Kashin submitted an updated opinion indicating even more

significant limitations, with “extreme” limitations in understanding, remembering and applying

information, maintaining attention and concentration, and adapting or managing oneself, and

“marked” limitations in social interaction. Asked to rate plaintiff’s ability to engage in 22 areas

of work-related mental functioning, Dr. Kashin stated that plaintiff was completely “unable” to

function in 15 areas, including maintaining a routine, getting along with others, dealing with

work-related stress, and making simple work-related decisions. Plaintiff could occasionally (up

to 1/3 of a workday) function in 6 areas, including dealing with normal work stress, carrying out

short and simple instructions, and maintaining basic hygiene. Plaintiff could “frequently” use

public transportation. He was not without limitations in any of the 22 areas, and would miss more

than four days of work per month due to his symptoms. (Dkt. #7 at 632-6).

       The ALJ acknowledged Dr. Kashin’s status as a treating physician, but gave his opinions

“little” weight. (Dkt. #7 at 20-21). In declining to afford controlling weight to Dr. Kashin’s

opinions, the ALJ observed that the dramatic limitations they described – indicating that plaintiff

had limited functioning in every measurable area, and was virtually incapacitated in the majority

of them – were “excessive and unsupported by the medical evidence of record and the claimant’s

level of activities.”   (Dkt. #7 at 21).    By way of example, the ALJ compared plaintiff’s

self-described use of public transportation, weekly library visits, multiple shopping trips per week,


                                                 5
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 6 of 10




and independent management of his food stamps and other income to purchase video game

equipment and video games, with Dr. Kashin’s opinion that plaintiff is “extremely” limited

(defined as a total inability to function independently, appropriately, effectively or on a sustained

basis) in social interaction and managing himself. (Dkt. #7 at 21, 634). The ALJ’s consideration

of the apparent conflict between Dr. Kashin’s opinions and plaintiff’s self-reported activities was

not improper.

       The ALJ’s finding that Dr. Kashin’s opinions were contradicted by substantial evidence of

record is well-supported, particularly in light of plaintiff’s mental health treatment records. Dr.

Kashin met with plaintiff for only 15 minutes once every three or four months, for the purpose of

managing his psychiatric medications.           Plaintiff’s monthly mental health counseling

appointments were conducted by LMHC Rachel Pickel or by other staff members in the same

practice. Neither plaintiff’s progress notes by Ms. Pickel and other therapists, nor his medication

monitoring notes by Dr. Kashin, substantiate the extreme functional limitations described in Dr.

Kashin’s opinions.

       While plaintiff’s mental health treatment records reflected periodic “mood swings,” as

noted by the ALJ (Dkt. #7 at 17), a typical supervision note, written March 29, 2018 by Ms. Pickel,

observes that plaintiff “continues to attend all monthly app[ointment]s with clinician and

medication management app[ointment]s with Dr [Kashin].            Christopher continued to report

management of m[ental] h[ealth] s[ymptoms] and continues to display psychiatric stability. Chris

continues to improve social interactions as well as utilize assertive communication skills. Chris

continues to assist the counselor w[ith] coordinating care w[ith] all applicable providers.

Continues to report medication compliance as well.” (Dkt. #7 at 488).




                                                 6
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 7 of 10




       Psychiatric Individualized Action Plan summaries of plaintiff’s treatment (repeated several

times throughout the record, and reflecting his longitudinal progress) indicate that from February

2012 through March 2018, plaintiff has “shown progress in continuing psychiatric stability [and]

reasonabl[y] consistent functioning . . . continues to show progress in managing [mental health]

symptoms and maintaining reasonable functioning . . . continues to develop and implement coping

strategies to manage negative emotions/moods and continues to enhance social interactions . . .

continues to show the ability to manage moods . . . continues to work toward improving social

interactions . . . continues to attend all scheduled app[ointment]s w[ith] clinician and Dr. and

continues to report benefit from medications…” (Dkt. #7 at 500-503, 521-23, 529-30, 540-42).

       Although Ms. Pickel and others noted that plaintiff occasionally presented as verbally

aggressive, agitated, or irritable (Dkt. #7 at 335, 357, 359), his affect was typically assessed as full

and congruent, his attention and concentration were fair, his fund of knowledge was adequate and

his memory intact, his insight and judgment were fair, and he was described as “willing to

participate” and “moderately receptive” or “receptive” to his therapy.       Dr. Kashin made similar

observations during plaintiff’s medication management visits, and consistently found that

plaintiff’s medication regimen was “helping” and should be continued. (Dkt. #7 at 346, 348, 358-

59, 390, 384, 389-90, 392, 486, 538, 544, 547, 549, 593, 596). Plaintiff reported to his primary

care physician in August 2016 that “his [b]ipolar [disorder], depression, and anxiety are being

adequately treated.” (Dkt. #7 at 370).

       In short, where, as here, a treating physician’s opinion conflicts sharply with the plaintiff’s

activities of daily living, plaintiff’s treatment records, and other medical opinions of record, those

inconsistencies comprise “good reasons” for the ALJ to discount the opinion. See generally

Brush v. Berryhill, 294 F.3d 241, 260 (S.D.N.Y. 2018) (ALJ did not err in declining to give


                                                   7
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 8 of 10




controlling weight to opinion of treating psychiatrist whose contemporaneous treatment notes

reflected no extreme limitations, since “[w]ere [the claimant] exhibiting severe mental

impairments, one would expect a trained psychiatrist to note them and potentially to adjust

medications”).

       Moreover, the Court recognizes that although Dr. Kashin was a treating psychiatrist, his

visits with plaintiff were brief, infrequent, and limited to the purpose of managing plaintiff’s

medications, which were almost always found to be effective and not in need of any adjustment.

As such, to the extent that the reasons given by the ALJ for declining to grant controlling weight

to Dr. Kashin’s opinion fell short of “good reasons” in that they neglected to specifically consider

“the first [treating physician rule] factor – the frequen[cy], length, nature and extent of [Dr.

Kashin’s] treatment,” I find that such error is harmless because this factor does not favor granting

controlling weight to Dr. Kashin, and that a “searching review of the record” indicates that “the

substance of the . . . rule was not traversed.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)

(quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)). See Scalia v. Saul, 2019 U.S.

Dist. LEXIS 215942 at *14-*15 (W.D.N.Y. 2019) (where opinion by treating psychiatrist –

coincidentally, Dr. Kashin – is unsupported by treating therapist’s records and Dr. Kashin’s own

medication management notes, the ALJ did not err in declining to grant it controlling weight);

Murabito v. Colvin, 2016 U.S. Dist. LEXIS 149200 at *27 (E.D.N.Y. 2016) (where psychiatrist

treated claimant sporadically and solely for medication management, and where his opinion is

inconsistent with his own treatment notes, plaintiff’s self-reported activities, and other evidence of

record, ALJ did not err in declining to grant it controlling weight); Dukett v. Colvin, 2016 U.S.

Dist. LEXIS 113504 at *6 (N.D.N.Y. 2016) (ALJ did not err in declining to credit opinion of

treating psychiatrist whose relationship to the claimant “consisted of only medication management


                                                  8
         Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 9 of 10




with ten to fifteen minute visits held at three month intervals,” and whose opinion was contradicted

by other opinions of record).

       Plaintiff also argues that the ALJ erred in declining to fully credit the opinion of consulting

psychologist Dr. Ippolito, who examined plaintiff on February 2, 2016. She observed that

plaintiff was cooperative with adequate social skills and manner of relating, but poorly groomed,

agitated and restless. After administering simple objective tests of concentration and memory,

Dr. Ippolito opined that plaintiff was able to perform simple work-related activities, maintain a

regular schedule, perform complex tasks and make appropriate decisions. Dr. Ippolito found mild

limitations in the ability to learn new tasks, moderate limitations in maintaining attention and

concentration, moderate to marked limitations in social interaction and marked limitations in

dealing with stress. (Dkt. #7 at 311-15).

       The ALJ afforded Dr. Ippolito’s opinion “some” weight, finding that claimant’s

self-reported activities such as going shopping several times per week, going to the library and

taking public transportation, as well as his maintenance of relationships with a friend and several

family members, were inconsistent with the “moderate to marked” limitations in social interaction

that Dr. Ippolito described. The ALJ thus adjusted his RFC finding to reflect only “moderate”

social limitations, and credited all of the other limitations contained in Dr. Ippolito’s opinion,

imposing RFC restrictions limiting plaintiff to simple, low-stress work with minimal changes, no

decision-making or supervisory duties, no production quotas, no more than occasional interaction

with supervisors and coworkers and incidental interaction with the public, and no team or tandem

work. (Dkt. #7 at 17, 21).

       The ALJ’s consideration of plaintiff’s self-reported activities of daily living and his

personal relationships as evidence of his ability to engage in appropriate social interactions was


                                                 9
        Case 1:19-cv-00973-DGL Document 17 Filed 06/26/20 Page 10 of 10




not improper, and his RFC finding with that plaintiff’s social limitations were no more than

moderate was well-supported by other evidence of record discussed above, including plaintiff’s

psychiatric treatment records, which document plaintiff’s efforts to acquire and implement

strategies for dealing with stress and interacting with people, and to engage in prodigiously greater

levels of social interaction. I find no error in the ALJ’s analysis of Dr. Ippolito’s opinion.

       In summary, I find that the weight given by the ALJ to the medical opinions of record was

appropriate and sufficiently explained, and that the ALJ’s decision is supported by substantial

evidence, and was not the product of reversible legal error.

       I have considered the remainder of plaintiff’s arguments, and find them to be without merit.



                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #10) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #15) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

       IT IS SO ORDERED.



                                      _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       July 26, 2020.




                                                 10
